Exhibit 99.1 Synacor Reports 16% Revenue Growth for 2016 and Announces Guidance of About 30% Growth for 2017 • FY 2016 revenue of $127.4 million, a 16% year-over-year increase • FY 2017 revenue guidance of $160 million to $170 million, reflecting 30% year-over-year growth at midpoint of range • Synacor on track with AT&T launch; Announces several customer wins in email and video BUFFALO, N.Y., March 15, 2017 - Synacor Inc. (NASDAQ: SYNC), the trusted multiscreen technology and monetization partner for video, internet and communications providers, device manufacturers, and enterprises, today announced its financial results for the quarter and year ended December 31, 2016. “We are seeing strong market validation of Synacor’s portal, email, advertising and video products,” said Synacor CEO Himesh Bhise. “We continue to make excellent progress toward the launch and deployment of the AT&T portal, and we announced several new customer wins in email and video. “We ed For the Year Ended December 31, December 31, Reconciliation of Adjusted EBITDA: Net loss $ (3,053) $ (388) $(10,740) $ (3,474) Provision for income taxes 436 209 1,219 239 Interest expense 91 102 318 245 Other expense (income) 248 (16) 42 16 Depreciation and amortization 2,453 2,185 9,235 6,901 Capitalized software impairment 334 — 334 — Stock-based compensation expense 667 764 2,771 3,115 Loss on equity interest — 16 — 73 Acquisition costs — — — 478 Adjusted EBITDA $1,176 $2,872 $3,179 $7,593 8
